COURT OF APPEALS FOR THE
                                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                         ORDER ON MOTION

 Cause number:                        01-15-00528-CV
 Style:                               Robert Caron and Sujata Kimberly Caron
                                      v. Stephen A. Smaby and Shelley A. Greene
 Date motion filed*:                  January 20, 2017
 Type of motion:                      Motion to withdraw as counsel for appellants
 Party filing motion:                 William E. Ryan
 Document to be filed:

Is appeal accelerated?         No

 If motion to extend time:
          Original due date:
           Number of previous extensions granted:                               Current Due date:
           Date Requested:

Ordered that motion is:

           Granted
                     If document is to be filed, document due:
                              The Court will not grant additional motions to extend time absent extraordinary circumstances
           Denied
           Dismissed (e.g., want of jurisdiction, moot)
           Other: _____________________________________
            William E. Ryan’s motion to withdraw as counsel for appellants is granted. See TEX. R. APP. P. 6.5.
            Counsel is hereby ordered to immediately notify appellants in writing of all deadlines and settings of which
            counsel is aware of and to file a copy of the notice with the Clerk of this Court. See id. 6.5(c).




Judge's signature:       /s/ Terry Jennings
                                                        Acting for the Court

Panel consists of        ____________________________________________

Date: January 31, 2017




November 7, 2008 Revision